Citation Nr: 0713136	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-41 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1984 to March 
1987, and from April 1989 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for a rating in excess of 40 percent for 
lumbar strain.

The veteran's representative submitted new evidence and a 
waiver of the veteran's right to have the RO review the 
evidence.  Therefore, a remand for consideration by the RO is 
unnecessary.

FINDINGS OF FACT

1.  Lumbosacral strain with degenerative disc disease is 
manifested by pain; pain-free range of motion is to 30 
degrees forward flexion, 10 degrees backward extension, 20 
degrees lateral flexion, and 20 degrees rotation.

2.  The lumbosacral strain with degenerative disc disease is 
not manifested by ankylosis or compensably disabling 
neurologic changes.

3.  The lumbosacral strain with degenerative disc disease is 
not manifested by incapacitating episodes of at least six 
weeks during the previous 12 months. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.321, 4.1, 4.2 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.71a, Plate V, Diagnostic Codes 5237, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of the notice, VA is to inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that claimants 
provide any evidence in their possession pertaining to 
claims.

In the present case, the veteran was provided with the 
required notice by letters in August 2004 and February 2005.  
The originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance VA would provide to obtain evidence on his behalf, 
and that he should submit such evidence or provide VA with 
the information necessary for VA to obtain such evidence on 
his behalf.  The veteran was essentially asked to submit any 
evidence in his possession that pertained to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains statements from 
the veteran, private medical records, VA medical records, a 
March 2004 VA examination, service medical records, and a DD-
214.  The Board finds that VA has satisfied its duty to 
notify and assist.  All obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and no additional 
pertinent evidence would need to be obtained for a fair 
disposition of this appeal.  The Board is unaware of any such 
evidence and is satisfied that VA has complied with its duty 
to assist the veteran in the development of the facts 
pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In light of the Board's denial of the veteran's claim for an 
evaluation in excess of 40 percent, no disability ratings or 
effective dates will be assigned.  As a result, there can be 
no possibility of prejudice to the veteran under Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  For 
the above reasons, it is not unfairly prejudicial to the 
veteran for the Board to proceed to decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2006) (harmless error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints, and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

An August 1992 rating decision granted service connection, 
assigning a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  A January 2001 rating 
decision increased the veteran's disability evaluation to 40 
percent under Diagnostic Codes 5295 and 5292.  The current 
claim arose pursuant to a March 2004 VA examination that 
triggered the RO's issuance of a March 2004 rating decision 
that denied an increased rating.  

At the March 2004 VA examination, the veteran stated that he 
has constant low back pain with radiation to the left thigh.  
He indicated that he had no incapacitating episodes in the 
prior 12 months.  Range of motion was forward flexion 60 
degrees, backward extension 20 degrees, lateral flexion 30 
degrees, and rotation 30 degrees with onset of pain at 30 
degrees, 10 degrees, 20 degrees, and 20 degrees respectively.  

May 2006 VA medical records note degenerative changes in the 
veteran's lower lumber spine.  They also note that the 
veteran could not walk because of pain and weakness in his 
back.  Additionally, the veteran has an "observable limp on 
the left side, no gross spinal or lower limb deformity or 
asymmetry."  Moreover, the veteran has "limited spinal and 
hip mobility in all planes due to pain but within functional 
ranges if passively moved beyond pain threshold."  The 
records also include an assessment of chronic back pain 
possibly from intrinsic disc degeneration.  There are "no 
findings to indicate radiculopathy."  

VA medical records also note that the veteran was temporarily 
incapacitated by back pain for 11 days in November 2006.  
During this period, the veteran was unable to go to work, and 
the records indicate that the veteran was injured when he 
lifted a 40 pound object.

In two written statements, both dated September 2004, the 
veteran asserted that he was more than 50 percent disabled, 
and that his disability prevents him from doing many of the 
things he used to do.  The veteran indicated that he has not 
been able to keep a job because many days the pain is too 
severe, and he takes medication which makes it difficult for 
him to get up.  The veteran also referred to a 10-day period 
in the summer when he had to stay in bed because of his 
constant back pain.

Diagnostic Code 5243 authorizes a rating higher than 40 
percent if intervertebral disc syndrome (IDS) is manifested 
by incapacitating episodes having a total duration of at 
least six weeks during the past twelve months.  38 C.F.R. § 
4.71a.  There is nothing in the record to suggest that the 
veteran has ever had six weeks of incapacitating episodes 
over a twelve month period.  Therefore, the claim for an 
increased rating on the basis of IDS under Diagnostic Code 
5243 must be denied.  Id.

Unfavorable ankylosis warrants a rating greater than 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.  
The clinical records, however, show no evidence of any 
ankylosis, and a higher rating cannot be assigned.  A 
separate evaluation may be assigned for associated objective 
neurologic abnormality.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 and 5243, Note 1.  The March 2004 VA examination 
report reflects normal strength and sensation and deep tendon 
reflexes that are present and equal.  Straight leg raising 
tests was positive at 45 degrees, but compensable neurologic 
impairment was not manifested.  Although the veteran 
indicated at his March 2004 VA examination that he had low 
back pain which radiated to his left thigh, January 2007 VA 
medical records show "no indication of radiculopathy."  

The DeLuca factors have already been considered in the 
ratings assigned.  DeLuca, supra.  The range of motion values 
are to be rated with or without the presence of pain.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.  Even 
assuming limitation of flexion to 30 degrees with pain, and 
the veteran's statements regarding the chronic nature of his 
pain, the veteran's functional limitations due to pain and 
other factors identified in 38 C.F.R. §§ 4.40, 4.45, do not 
warrant a disability rating higher than 40 percent.  

Accordingly, since the preponderance of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The claim is denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the impairment of average earning capacity.  38 C.F.R. § 
3.321(b)(1).  The criterion for this kind of award is a 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as render impractical the application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate that 
the veteran is frequently hospitalized for his lumbar strain, 
nor is there any indication that such disability has markedly 
interfered with employment beyond the degree set forth in the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an increased rating for lumbar strain is 
denied.


____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


